                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                     :              CIVIL ACTION
                                   :
     v.                            :
                                   :
CITY OF PHILADELPHIA, et al.       :              NO. 19-4616
                               ORDER
          AND NOW, this 2nd day of March, 2021, it is hereby

ORDERED that:

          (1) Plaintiff Derrick Jacobs is GRANTED leave to file

the fourth amended complaint (Doc. # 29).

          (2) The fourth amended complaint is deemed to supersede

all previously filed complaints in this action.

          (2) Plaintiff shall not file any further amended

complaints.

          (3) Defendants’ Motion to Dismiss plaintiff’s third

amended complaint (Doc. # 28) is DENIED as moot.

          (4) Defendants may file and serve on or before March

22, 2021 a motion to dismiss with respect to the fourth amended

complaint (Doc. # 29).

          (5) Plaintiff shall file and serve his brief in

opposition to any motion to dismiss on or before April 8, 2021.


                                       BY THE COURT:

                                       /s/ Harvey Bartle III
                                       _______________________________
                                                                    J.
